HAZEL, District Judge.
The merchandise in question consists of smokers’ articles, as specified in protests 92,389! and 6344.I1. The collector assessed, among other things: (1) Smokers’ tables, having affixed thereto at the top a wooden jar, brass cup, ash tray, ancf cigar cutter; (2) an ornamental miniature wooden automobile for the use of smokers — under Act July 24, 1897, c. 11, § x, Schedule N, par. 459, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1678], which imposes a duty of 60 per centum ad valorem upon “pipes and smokers’ articles * * * and all smokers’ articles whatsoever.” The importers claim the articles were dutiable under Schedule D, par. 208, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1647], which imposes a duty of 35 per centum ad valorem upon “house or cabinet furniture of wood, wholly or partly finished and manufactured of wood or of which wood is the component material of chief value, not specially provided for in this act.” It is asserted that the correct criterion to determine the .classification depends upon whether the articles in question are ejusdem generis with pipes, pipe bowls, and other smokers’ articles, to which specific allusion is made in paragraph 459. In view of the broad language employed in the paragraph under consideration, I quite agree with the Board of General Appraisers that the doctrine of ejusdem generis is not applicable. It is difficult to conceive of any other reasonable construction than that the articles are specifically included in the term “all smokers’ articles whatsoever.” Although, these articles may with propriety be termed ornamental, nevertheless their common use, and the extent to which they are generally used— facts readily discoverable on inspection — are the test of classification. The imported articles are chiefly used for the convenience of smokers,, and hence properly assessed as smokers’ articles.
Decision of the Board of General Appraisers is affirmed.